Citation Nr: 0600285	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-22 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for thyroid 
cancer due to radiation exposure.


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1945.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) in Fort Harrison, Montana, that denied reopening 
the veteran's previously denied claim of entitlement to 
service connection for thyroid cancer due to radiation 
exposure.

In a May 2005 supplemental statement of the case (SSOC), the 
RO reopened the claim for service connection for thyroid 
cancer due to radiation exposure.  However, the requirement 
of submitting new and material evidence to reopen a claim is 
a material legal issue the Board is required to address on 
appeal despite the RO's action.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1383-1384 (Fed. Cir. 1996).  As such, the issue is captioned 
as above.


FINDINGS OF FACT

1.  Entitlement to service connection for thyroid cancer due 
to radiation exposure was denied by the Board in a decision 
dated in January 2001.

2.  Evidence received since the January 2001 Board decision 
is either cumulative or redundant and, when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim 
for service connection for thyroid cancer due to radiation 
exposure.




CONCLUSIONS OF LAW

1.  The January 2001 Board decision denying service 
connection for thyroid cancer due to radiation exposure is 
final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2005); 
38 C.F.R. § 20.1104 (2005).

2.  Subsequent to the January 2001 Board decision that denied 
entitlement to service connection for thyroid cancer due to 
radiation exposure, new and material evidence sufficient to 
reopen the claim was not received.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In this case, VA's duties have been fulfilled 
to the extent possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in January 2002, as well as by the 
discussions in the April 2002 rating decision, July 2003 
statement of the case, and March 2005, May 2005 and August 
2005 supplemental statements of the case.  Additional notice 
letters were also sent in October 2002, May 2003, March 2004, 
and June 2005.  The veteran was told of what was required to 
substantiate his claim and of his and VA's respective duties, 
i.e., that VA would attempt to get any additional records 
that he identified as being helpful to his claim.  He was 
also asked to submit evidence and/or information, which would 
include that in his possession, to the RO.  The RO stated 
that it was giving him the opportunity to submit additional 
evidence or request assistance prior to making a decision.  
The veteran's claim was initially adjudicated by the RO in 
April 2002.  The January 2002 notice letter was provided to 
the veteran prior to initial adjudication of his claim.  
Thus, there is no defect with respect to the timing of the 
notice.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Moreover, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, 19 Vet App 103 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's service personnel and medical records and post-
service medical treatment records have been obtained, as 
discussed below.  There is no indication of any additional, 
relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c)(4) (2005).  In the matter at hand, however, 
38 C.F.R. § 3.159(c)(4) applies to a claim to reopen a 
finally adjudicated claim only if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5103A also provides 
that nothing in the duty-to-assist section shall be construed 
to require that a finally disallowed claim be reopened except 
when new and material evidence is presented or secured.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Thyroid cancer due to radiation exposure

Initially, the Board notes that a new regulatory definition 
of new and material evidence became effective on August 29, 
2001.  See 66 Fed. Reg 45620 (2001). Those provisions are 
only applicable to claims filed on or after August 29, 2001.  
As the appellant's claim to reopen was received in January 
2002, the new regulatory criteria are applicable.

In a decision dated in January 2001, the Board denied the 
veteran's claim of entitlement to service connection for 
thyroid cancer due to radiation exposure.  At that time, the 
veteran's service medical records were negative for any 
complaints or clinical findings concerning a thyroid 
disorder.  His discharge certificate reflected that he served 
on various vessels, including the Landing Craft Tank (LCT) 
(5) and the LCT (6) in Group 71.

Private medical records disclosed that the veteran sought 
treatment in September 1997 for a mass on the right side of 
his neck that had been present for a couple of days.  A 
computerized tomography (CT) scan revealed a lesion with a 
necrotic center next to the carotid artery.  A biopsy that 
was performed in October 1997 showed a metastatic papillary 
carcinoma of the thyroid, and in October 1997 the veteran 
underwent a total thyroidectomy.  He continued to receive 
treatment for the residuals of thyroid cancer and the 
thyroidectomy through at least June 1998.  A VA examination 
in July 1998 resulted in an impression of a history of 
thyroid carcinoma with complete excision followed by thyroid 
ablation.  The physical examination was unremarkable.

Following a request for information from the RO, the veteran 
reported in June 1998 that the ships on which he served 
included the LCT (6), Group 72-825.  He stated that he served 
in the following cities in Japan: Kobe, Osaka, "Keeri" and 
"Wackyhama."  He asserted that he had been exposed to 
radiation during shore patrol duty.

In June 1998 the RO had requested an assessment of the 
veteran's radiation exposure from the Defense Nuclear Agency 
(DNA), and furnished the information the veteran had provided 
concerning his unit of assignment and the description of his 
duties.  In an October 1998 report the Defense Special 
Weapons Agency (DWSA) (formerly the DNA) noted that the 
veteran had reported being exposed to radiation during shore 
patrol duty in Wackyhama (presumably Wakayama), Kobe, Osaka 
and Keeri (presumably Kure).  The DWSA indicated that the 
veteran's service record was not available, and that 
alternate unit records were used to document the veteran's 
service.  The DWSA reported that the veteran had been 
contacted directly and that he had provided the names of the 
ships on which he had served, as well as the cities where he 
served.  The DWSA found that Kobe was approximately 125 miles 
from Hiroshima and 275 miles from Nagasaki, and that Osaka 
was approximately 200 miles from Hiroshima and 350 miles from 
Nagasaki.  The DWSA also found that Kure (Keeri) was within 
the 10-mile limit of Hiroshima, as defined by VA, but that 
without access to the veteran's service record or more 
specific unit information the DWSA was unable to confirm his 
presence in the Hiroshima area (i.e., Kure) or Nagasaki.  The 
DWSA requested additional information.

In a November 1998 report the Defense Threat Reduction Agency 
(DTRA) (formerly the DWSA) had stated that the veteran's 
service records had been received and reviewed.  The service 
records showed that the veteran was assigned to LCT (6) of 
Group 71 from September 11, 1944 to October 28, 1945.  An 
entry in the service records indicated that he participated 
in the occupation of the Wakayama, Osaka, and Kobe areas of 
Japan from September 25, 1945, until October 28, 1945.  Of 
the cities mentioned, Kobe was the closest to both Hiroshima 
(125 miles) and Nagasaki (275 miles).  The service records 
made no mention of his presence in Kure, Japan; they placed 
the veteran no closer than 125 miles from Hiroshima.

In a letter received in December 1998 the veteran had stated 
that although he had made a trip to Kure, Japan on an LCT, he 
had not been assigned to duty there.  He reported that his 
captain had given him permission to go with the LCT to Kure 
because he wanted to see as much of Japan as he could prior 
to his imminent return to the United States.

In January 1999 the RO had asked the veteran to provide the 
specific dates and the approximate time of his visit to Kure, 
to indicate whether he had gone ashore from the LCT and, if 
so, for how long; to state how long he had stayed ashore in 
Kure; and to state how long he had stayed onboard the LCT 
while it was in the Kure area. The veteran responded that he 
was in the Kure area on October 2-4, 1945, and that the ship 
had been docked in Kure for two nights and one day.  He had 
stated that he went ashore and remained in Kure for about a 
day.  He stayed aboard the LCT the rest of the time that it 
was in the Kure area.

In a March 1999 report the DTRA had noted that although the 
service records had failed to confirm the veteran's presence 
in Hiroshima, the RO had conceded that the veteran was within 
the 10-mile limit of that city.  The DTRA found that a 
scientific dose reconstruction had determined the maximum 
possible radiation dose that might have been received by any 
individual who was at either Hiroshima or Nagasaki for the 
full duration of the American occupation (September 1945 to 
June 1946 for Nagasaki and September 1945 to March 1946 for 
Hiroshima).  The DTRA had set forth that, by using all 
possible "worst case" assumptions, the maximum possible dose 
any individual serviceman might have received from external 
radiation, inhalation, and ingestion was less than one rem.  
This did not mean that any individual approached that level 
of exposure.  In fact, it was probable that the great 
majority of servicemen assigned to the Hiroshima and Nagasaki 
occupation forces received no radiation whatsoever, and that 
the highest dose received by anyone was a few tens of 
millirem.

The report indicated that some typical assumptions made in 
reconstructing the dose estimates were that an individual was 
the first man of his unit to arrive in Hiroshima or Nagasaki 
and the last to depart, and that he was assigned to daily 
duties at the "hottest" spot in the hypocenter or in the 
downwind "rainout" area.  For inhaled dose, it was assumed 
that aerodynamically re-suspended particles had a size 
distribution that was optimum for inhalation and retention in 
the body, and that dust re-suspension factors were those 
appropriate to desert areas.  Using these and several other 
"worst case" assumptions, the agency determined that the 
maximum possible dose was less than one rem.

In June 1999 the RO had referred the veteran's claims file to 
VA's Under Secretary for Health for an opinion on whether it 
was likely, unlikely, or at least as likely as not that the 
veteran's thyroid cancer resulted from exposure to ionizing 
radiation.  In a June 1999 response the Chief of Public 
Health and Environmental Hazards Officer noted that the DTRA 
had estimated that the veteran was exposed to a dose of 
ionizing radiation during military service of less than one 
rem.  The VA official calculated that exposure to 4.12 rads 
or less at age 22 provided 99 percent credibility that there 
was no reasonable possibility that it was as likely as not 
that the veteran's thyroid cancer could be attributed to 
exposure to ionizing radiation in service.  The physician 
noted that studies showed an increased risk for thyroid 
cancer and nodules after radiation exposure, especially in 
children.  In adults, many studies, especially of 
occupational exposures to radiation, did not show 
statistically significant increased risk.  In light of the 
above, the physician concluded that it was unlikely that the 
veteran's thyroid cancer could be attributed to exposure to 
ionizing radiation in service.

In September 1999 the veteran had furnished an excerpt from a 
book that indicated that only after the Hiroshima bombing did 
it gradually become apparent how small a dosage of radiation 
could cause illness or death, and that radiation could remain 
dormant in the body for years before becoming fatal. In 
addition, the excerpt shows that the incidence of leukemia in 
survivors who were irradiated within 1100 yards of the 
hypocenter at one point climbed as high as fifty times the 
normal rate, and that other cancers, including malignancies 
of the thyroid, multiplied three to six times. 

In its January 2001 decision, the Board determined, 
initially, that the medical evidence had not shown that 
carcinoma of the thyroid had its onset during service or the 
one-year presumptive period following separation from 
service.  

The Board also determined that the evidence indicated that 
the veteran was in Kure, Japan, during the occupation of 
Hiroshima by U.S. forces, and that Kure was within 10 miles 
of Hiroshima. The evidence had not shown, however, that he 
was performing official military duties while there.  The 
service department records had not shown that he was assigned 
to Kure or Hiroshima.  He acknowledged that he was not 
present in Kure on official duty, but that he had gone there 
for one day on a visit.  Because he was not performing 
official military duties while in Kure, Japan, he did not 
meet the definition of a "radiation- exposed veteran" in 
accordance with 38 C.F.R. § 3.309(d).  McGuire v. West, 11 
Vet. App. 274 (1998).  Thus he was not entitled to the 
presumption of service connection for cancer of the thyroid 
based on radiation exposure. 38 C.F.R. § 3.309(d).

The Board further discussed that although the veteran had not 
met the definition of a "radiation-exposed veteran," because 
he had a radiogenic disease as shown in 38 C.F.R. § 3.311, 
service connection could have been found if VA determined 
that it was at least as likely as not that any radiation to 
which he may have been exposed while present in Kure caused 
him to develop thyroid cancer in 1997.  The DTRA had 
determined that the veteran's exposure was less than one rem, 
and the VA Chief of Public Health and Environmental Hazards 
Officer provided the medical opinion that it was unlikely 
that the veteran's thyroid cancer could have been attributed 
to exposure to ionizing radiation in service.  That medical 
opinion was based on consideration of the veteran's age at 
the time of exposure, the level of exposure, and review of 
scientific studies regarding the relationship between 
radiation exposure and the development of thyroid cancer in 
adults.  See Stone v. Gober, 14 Vet. App. 116 (2000) (the 
medical opinion must include the rationale for the opinion).  
Based on the medical opinion, the Director of the 
Compensation and Pension Service determined that it was 
unlikely that the in-service radiation exposure had caused 
the thyroid cancer.

As the veteran had not submitted any medical evidence in 
support of his contention that the thyroid cancer was caused 
by radiation exposure in service, the Board found that the 
most probative evidence indicated that it was unlikely that 
the radiation exposure in service caused the thyroid cancer, 
and that a nexus to service had not been shown.  This 
decision of the Board is final.  38 U.S.C.A. §§ 7104 (West 
2002 & Supp. 2005); 38 C.F.R. § 20.1104 (2005).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  "New" evidence is defined as evidence 
not previously submitted to agency decision-makers. 
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).

The evidence received subsequent to the January 2001 Board 
decision is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion. Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

Since that time, the veteran submitted additional medical 
treatment records which showed continued treatment for 
symptoms associated with his thyroid cancer.

Pursuant to a May 2003 National Research Council Report (NRC) 
critical of some upper bound radiation doses prepared by the 
DTRA, in February 2005, the RO requested that DTRA provide a 
reconstructed dose estimate for the veteran's presumed 
radiation exposure while at Kure, Japan, during his period of 
active service.  DTRA confirmed that the veteran was a member 
of the American occupation forces in Japan following World 
War II.  The DTRA estimated total external gamma dose-0.002 
rem, upper bound total external gamma dose-0.006 rem; 
internal committed dose to the thyroid-0.0 rem; upper bound 
committed dose to the thyroid-0/0 rem; combined total thyroid 
dose-0.002; upper bound combined thyroid dose-less than 1 
rem.  None of the troops participating in the occupation of 
Japan received a dose from neutron radiation.

After reviewing your radiation dose estimates in March 2005, 
the Under Secretary for Health indicated that it was unlikely 
that the veteran's thyroid cancer could be attributed to 
exposure to ionizing radiation in service.  As a result of 
this opinion it was the opinion of Department of Veterans 
Affairs, Veterans Benefits Administration, Central Office 
that there was no reasonable possibility that the veteran's 
thyroid cancer was the result of his exposure to radiation 
during service.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for thyroid cancer due to radiation exposure.  The 
newly submitted VA and private medical treatment records, 
although not previously of record, do not by themselves or 
when considered with previous evidence of record, relate to 
the fact that the veteran currently has thyroid cancer that 
was caused by a disease or injury that was the result of his 
period of active service.  Additional evidence which consists 
of records of post-service treatment that do not indicate 
that a condition is service connected, is not new and 
material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  This 
evidence shows only that the veteran was ongoing thyroid 
cancer treatment many years after his separation from 
service, and does not link this disability to active service.

Similarly, the newly submitted reconstructed dose estimate 
from the DTRA for the veteran's presumed radiation exposure 
during his period of active service, and the March 2005 
opinion of the Under Secretary for Health of VA, although not 
previously of record, do not by themselves or when considered 
with previous evidence of record, relate to the fact that the 
veteran currently has thyroid cancer that was caused by a 
disease or injury that was the result of his period of active 
service.  This additional evidence, to the contrary, 
establishes that that there was no reasonable possibility 
that the veteran's thyroid cancer was the result of his 
exposure to radiation during service.  The findings of these 
reports are basically cumulative of findings previously of 
record and are not new.  See Paller v. Principi, 3 Vet. App. 
535, 538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).

The veteran has not presented any new evidence which relates 
to an unestablished fact necessary to substantiate the claim.  
The recently submitted evidence is either merely cumulative 
of previously submitted evidence or not so significant that 
it tends to show the nexus between thyroid cancer and 
radiation exposure in service; thus, the evidence submitted 
since the January 2001 Board decision does not raise a 
reasonable possibility of substantiating the claim.

Accordingly, the Board finds that the evidence received 
subsequent to the January 2001 Board decision is not new and 
material and does not serve to reopen the veteran's claim of 
entitlement to service connection for thyroid cancer due to 
radiation exposure.  38 U.S.C.A. § 7104 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156(a) (2005).


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for thyroid cancer 
due to radiation exposure is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


